Case 1:21-cv-22419-MGC Document 1 Entered on FLSD Docket 07/06/2021 Page 1 of 8


                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO.:
 KIMBERLY STEWART,

        Plaintiff,

 v.

 RELIASTAR LIFE INSURANCE
 COMPANY,

       Defendant.
 ____________________________________)

                                           COMPLAINT

         The Plaintiff, KIMBERLY STEWART (“STEWART”), by and through her undersigned

 counsel, hereby sues RELIASTAR LIFE INSURANCE COMPANY (“RELIASTAR”), and

 alleges as follows:

                              JURISDICTION, VENUE AND PARTIES

 1.     This action arises under ERISA or the Employee Retirement Income Security Act of

        1974, 29 USC §§ 1001 et seq., and more particularly 29 USC §1132 (a) (1) (B) thereof.

        This Court has jurisdiction under 29 USC § 1132 (f), which grants to the federal court

        original jurisdiction to determine claims under 29 USC §§ 1001 et seq. STEWART

        brings this action to recover long-term disability (“LTD”) benefits due to her under the

        terms of an employee welfare benefit plan, to enforce her rights under the plan and to

        clarify her rights to benefits under the terms of the plan.

 2.     STEWART was at all times relevant a citizen of the United States of America and in all

        respects sui juris.

 3.     RELIASTAR is a corporation with its principal place of business in the State of

        Minnesota that is authorized to transact and is transacting business in the Southern

        District of Florida.
Case 1:21-cv-22419-MGC Document 1 Entered on FLSD Docket 07/06/2021 Page 2 of 8


 4.    Venue is proper in this District under 29 USC 1132 (e)(2), in that the defendant,

       RELIASTAR, is authorized to and is doing business within the Southern District of

       Florida and “may be found” in the Southern District of Florida

                                FACTUAL ALLEGATIONS

 5.    This case arises out of the purposeful, unwarranted and unlawful denial of disability

       benefits to STEWART by RELIASTAR.

 6.    Prior to filing her claim, STEWART was at all times material an employee of Ply Gem

       Industries, Inc.

 7.    STEWART was at all times material a plan participant under Group Policy Number

       68974-2LTD2011 (the “LTD Plan” or “LTD Policy”), which is a Group Long Term

       Disability Income Insurance Plan issued by RELIASTAR of which STEWART’s

       employer, Ply Gem Industries, Inc., was the Policyholder.        It is pursuant to Policy

       68974-2LTD2011 to which STEWART is entitled to benefits. A copy of the LTD Policy

       as provided by RELIASTAR is attached hereto as Exhibit “A”.

 8.    The LTD Policy is an employee welfare benefit plan within the meaning of Title 29, USC

       § 1002 and regulated by ERISA.

 9.    RELIASTAR is the insurer of benefits under the LTD Policy and was the Plan

       Administrator or was appointed by the Plan Administrator as the named fiduciary for

       deciding claims for benefits under the LTD Policy and for deciding any appeals of denied

       claims.

 10.   As the decision maker and payer of plan benefits, RELIASTAR administered the claim

       with a conflict of interest and the bias this created affected the claims determination. As

       such, RELIASTAR is not entitled to a deferential standard of review.

 11.   RELIASTAR is the fiduciary charged with making benefit determinations under the LTD
                                           2
Case 1:21-cv-22419-MGC Document 1 Entered on FLSD Docket 07/06/2021 Page 3 of 8


       Policy, including the determinations made on STEWART’s claim at issue.

 12.   Pursuant to the terms and conditions of the LTD Policy, STEWART is entitled to LTD

       benefits for the duration of her disability, or until age 67, so long as she remains disabled

       as required under the terms of the LTD Policy.

 13.   According to the LTD Policy,




 14.   At all relevant times, STEWART complied with all conditions precedent and exhausted

       all required administrative remedies under the LTD Policy.

 15.   Since April 30, 2018, STEWART has been disabled under the terms of the LTD Policy.

 16.   Since April 30, 2018, due to sickness or injury, STEWART has been unable to perform

       all the material and substantial duties of her regular occupation and she has had a 20% or

       more loss in her indexed monthly earnings.

 17.   Since April 30, 2018, due to sickness or injury, STEWART has been unable to perform

       the duties of any gainful occupation for which she is reasonably qualified based on her

       training, education and experience.

 18.   At all relevant times, STEWART has been under the appropriate and regular care and

       treatment of a doctor.

 19.   At all relevant times, STEWART was a Covered Person under the LTD Policy.

                                                3
Case 1:21-cv-22419-MGC Document 1 Entered on FLSD Docket 07/06/2021 Page 4 of 8


 20.   Shortly after becoming disabled, STEWART made a claim under the LTD Policy for

       disability benefits.

 21.   STEWART’s claim for LTD benefits was initially denied by was of a September 10,

       2018 denial letter.

 22.   STEWART properly and timely submitted an appeal of RELIASTAR’s September 10,

       2018 denial letter.

 23.   By letter dated February 12, 2020, RELIASTAR informed STEWART that it was

       overturning its original decision denying the claim for LTD benefits and awarded LTD

       benefits for the limited time period of October 27, 2018 through September 27, 2019.

       Benefits beyond September 27, 2019 were denied via the February 12, 2020

       approval/denial letter.

 24.   STEWART properly and timely submitted an appeal of RELIASTAR’s February 12,

       2020 decision to deny benefits beyond September 27, 2019.

 25.   By letter dated February 2, 2021, RELIASTAR notified STEWART of its decision to

       uphold its previous decision denying her continued LTD benefits beyond September 27,

       2019 and informed STEWART that no further appeals would be considered as her

       administrative remedies had been exhausted.

 26.   At all relevant times, STEWART complied with all conditions precedent and exhausted

       all required administrative remedies under the LTD Policy.

 27.   From September 28, 2019 to the present date, STEWART has not received benefits owed

       to her under the LTD Policy, despite STEWART’s right to these benefits.

 28.   RELIASTAR has refused to pay STEWART’s continued LTD benefits since September

       27, 2019.

 29.   At all relevant times, RELIASTAR was the payer of benefits.
                                            4
Case 1:21-cv-22419-MGC Document 1 Entered on FLSD Docket 07/06/2021 Page 5 of 8


 30.   At all relevant times, RELIASTAR was the “Insurance Company” responsible for the

       LTD Policy.

 31.   At all relevant times, RELIASTAR was the Plan Administrator or was appointed by the

       Plan Administrator as the named fiduciary for deciding claims for benefits under the LTD

       Policy and for deciding any appeals of denied claims.

 32.   At all relevant times, STEWART has been and remains Disabled and entitled to LTD

       benefits from RELIASTAR under the terms of the LTD Policy.

 33.   STEWART has been forced to retain the services of the undersigned counsel in order to

       prosecute this action and is obligated to pay a reasonable attorney’s fee.

    CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF RIGHTS,
  PREJUDGMENT AND POSTJUDGMENT INTEREST AND ATTORNEYS’ FEES AND
                COSTS PURSUANT TO 29U.S.C. § 1132(a)(1)(B)

 34.   STEWART incorporates Paragraphs 1 through 33 as if fully set forth herein.

 35.   This is a claim to recover benefits, enforce rights, and clarify rights to future benefits

       under 29 U.S.C. §1132(a)(1)(B)

 36.   Pursuant to 29 U.S.C. §1132(a)(1)(B), STEWART, as a participant under the LTD

       Policy, is entitled to sue for judicial determination and enforcement of benefits.

 37.   STEWART has no other adequate remedy at law to address the injuries she has suffered

       and will continue to suffer as a result of RELIASTAR’s failure to pay her continued

       disability benefits.

 38.   STEWART has exhausted all administrative remedies under the LTD Policy.

 39.   Defendant breached the LTD Policy and violated ERISA in the following respects:

                       (a)    Failing to pay LTD benefit payments to STEWART at a

       time when RELIASTAR knew, or should have known, that STEWART was


                                                5
Case 1:21-cv-22419-MGC Document 1 Entered on FLSD Docket 07/06/2021 Page 6 of 8


       entitled to those benefits under the terms of the LTD Policy, as STEWART was

       disabled and unable to work and therefore entitled to benefits.

                        (b)   Failing to provide a prompt and reasonable explanation of

       the basis relied upon under the terms of the LTD Policy documents, in relation to

       the applicable facts and LTD Policy provisions, for the termination of

       STEWART’s claim for LTD benefits;

                        (c)   After STEWART’s claim was terminated in whole or in

       part, RELIASTAR failed to adequately describe to STEWART any additional

       material or information necessary for STEWART to perfect her claim along with

       an explanation of why such material is or was necessary.

                        (d)   RELIASTAR failed to properly and adequately investigate

       the merits of STEWART’s disability claim and failed to provide a full and fair

       review of STEWART’s claim.

 40.   STEWART believes and thereon alleges that RELIASTAR wrongfully terminated her

       claim for disability benefits under the LTD Policy by other acts or omissions of which

       STEWART is presently unaware, but which may be discovered in this future litigation

       and which STEWART will immediately make RELIASTAR aware of once said acts or

       omissions are discovered by STEWART.

 41.   Following the termination of benefits under the LTD Policy, STEWART exhausted all

       administrative remedies required under ERISA, and STEWART has performed all duties

       and obligations on her part to be performed under the LTD Policy.

 42.   As a proximate result of the aforementioned wrongful conduct of RELIASTAR,

       STEWART has damages for loss of disability benefits in a total sum to be shown at the

       time of trial.
                                                6
Case 1:21-cv-22419-MGC Document 1 Entered on FLSD Docket 07/06/2021 Page 7 of 8


 43.   As a further direct and proximate result of this improper determination regarding

       STEWART’s claim for benefits, STEWART, in pursuing this action, has been required to

       incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), STEWART is

       entitled to have such fees and costs paid by RELIASTAR.

 44.   The wrongful conduct of RELIASTAR has created uncertainty where none should exist.

       As such, STEWART is entitled to enforce her rights under the terms of the LTD Policy

       and to clarify her right to future benefits under the terms of the LTD Policy.

                                   REQUEST FOR RELIEF

       WHEREFORE, KIMBERLY STEWART prays for relief against RELIASTAR LIFE

 INSURANCE COMPANY as follows:

 1.    Payment of disability benefits due Plaintiff;

 2.    An order declaring that Plaintiff is entitled to immediate reinstatement to the LTD Policy,

       with all ancillary benefits to which she is entitled by virtue of her disability, and that

       benefits are to continue to be paid under the LTD Policy for so long as Plaintiff remains

       disabled under the terms of the LTD Policy;

 3.    In the alternative to the relief sought in paragraphs 1 and 2, an order remanding Plaintiff’s

       claim to the claim’s administrator to the extent any new facts or submissions are to be

       considered;

 4.    Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees incurred in

       pursuing this action;

 5.    Payment of pre-judgment and post-judgment interest as allowed for under ERISA; and

 6.    Such other and further relief as this Court deems just and proper.




                                                7
Case 1:21-cv-22419-MGC Document 1 Entered on FLSD Docket 07/06/2021 Page 8 of 8


       DATED: July 6, 2021

                                           ATTORNEYS DELL AND SCHAEFER,
                                           CHARTERED
                                           Attorneys for Plaintiff
                                           2404 Hollywood Boulevard
                                           Hollywood, FL 33020
                                           Phone: (954) 620-8300
                                           Fax: (954) 922-6864
                                           S/ Alexander A. Palamara
                                           ALEXANDER A. PALAMARA, ESQUIRE
                                           Florida Bar No: 0037170
                                           Email: alex@diattorney.com
                                           GREGORY MICHAEL DELL, ESQUIRE
                                           Florida Bar No: 299560
                                           Email: dell@diattorney.com




                                       8
